
	

113 HCON 48 IH: Commemorating the 46th anniversary of the reunification of Jerusalem.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Wilson of South
			 Carolina (for himself, Mr.
			 Meadows, Mr. Cotton,
			 Mr. Duncan of South Carolina,
			 Mr. DeSantis,
			 Mrs. Hartzler,
			 Mr. Westmoreland,
			 Mr. Pearce, and
			 Mr. Cramer) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Commemorating the 46th anniversary of the
		  reunification of Jerusalem.
	
	
		Whereas for 3,000 years Jerusalem has been the focal point
			 of Jewish religious devotion;
		Whereas there has been a continuous Jewish presence in
			 Jerusalem for three millennia and a Jewish majority in the city since the
			 1840s;
		Whereas the once thriving Jewish majority of the historic
			 Old City of Jerusalem was driven out by force during the 1948 Arab-Israeli
			 War;
		Whereas from 1948 to 1967, Jerusalem was a divided city,
			 and Israeli citizens of all faiths, as well as Jewish citizens of all states,
			 were denied access to holy sites in the area controlled by Jordan;
		Whereas in 1967, Jerusalem was reunited by Israel during
			 the conflict known as the Six Day War;
		Whereas since 1967, Jerusalem has been a united city, and
			 persons of all religious faiths have been guaranteed full access to holy sites
			 within the city;
		Whereas this year marks the 46th year that Jerusalem has
			 been administered as a unified city, in which the rights of all faiths have
			 been respected and protected;
		Whereas each sovereign country, under international law
			 and custom, has the right to designate its own capital;
		Whereas this year marks the 65th anniversary of Israel’s
			 independence;
		Whereas Jerusalem is the seat of the Government of Israel,
			 including the President, Parliament, and the Supreme Court;
		Whereas the United States maintains its embassy in the
			 functioning capital of every country except in the case of Israel, a friend and
			 strategic ally of the United States;
		Whereas the Jerusalem Embassy Act of 1995 (Public Law
			 104–45), which became law on November 8, 1995, states as a matter of United
			 States policy that Jerusalem should remain the undivided capital of Israel;
			 and
		Whereas the Foreign Relations Authorization Act, Fiscal
			 Year 2003 (Public Law 107–228) directs that the Secretary of State shall, upon
			 the request of a citizen or a citizen’s legal guardian, record the place of
			 birth of a United States citizen born in the city of Jerusalem as Israel: Now,
			 therefore, be it
		
	
		That Congress—
			(1)congratulates the residents of Jerusalem
			 and the people of Israel on the 46th anniversary of the reunification of that
			 historic city;
			(2)congratulates the
			 people of Israel on the 65th anniversary of their independence;
			(3)strongly believes
			 that Jerusalem must remain an undivided city in which the rights of every
			 ethnic and religious group are protected as they have been by Israel during the
			 past 46 years;
			(4)calls upon the
			 President and the Secretary of State to repeatedly affirm publicly, as a matter
			 of United States policy, that Jerusalem must remain the undivided capital of
			 the State of Israel;
			(5)strongly urges the
			 President to discontinue the waiver contained in the Jerusalem Embassy Act of
			 1995 (Public Law 104–45), immediately implement the provisions of that Act, and
			 begin the process of relocating the United States Embassy in Israel to
			 Jerusalem;
			(6)further urges
			 United States officials to refrain from any actions that contradict United
			 States law on this subject; and
			(7)reaffirms Israel's
			 right to take necessary steps to prevent any future division of
			 Jerusalem.
			
